EXHIBIT 10.1
 
 
 
SUMMIT FINANCIAL GROUP, INC.
 
 
2009 OFFICER STOCK OPTION PLAN
 
 
 
WITNESSETH this 2009 OFFICER STOCK OPTION PLAN dated as of the 14th day of May,
2009, by SUMMIT FINANCIAL GROUP, INC. (“Corporation”), a West Virginia
corporation:
 
1.             PURPOSE OF PLAN.  The purpose of this 2009 Officer Stock Option
Plan (“Plan”) is to further the success of the Corporation and its subsidiaries
by making stock of the Corporation available for purchase by officers of the
Corporation or its subsidiaries through stock option grants.  The Plan provides
an additional incentive to such officers to continue in the Corporation’s
service and give them a greater interest as stockholders in the success of the
Corporation.
 
2.             REFERENCE, CONSTRUCTION, AND DEFINITIONS.  Unless otherwise
indicated, all references made in this Plan shall be to articles, sections and
subsections of this Plan.  The provisions of the Plan are intended to satisfy
the requirements of Section 16(b) of the Securities Exchange Act of 1934, and
shall be interpreted in a manner consistent with the requirements thereof, as
now or hereafter construed, interpreted, and applied by regulations, rulings,
and cases.  The Plan is also designated so that options granted hereunder
intended to comply with the requirements for “performance-based” compensation
under Section 162(m) of the Code may comply with such requirements.  The
creation and implementation of the Plan shall not diminish or prejudice other
compensation plans or programs approved from time to time by the Board.  This
Plan shall be construed in accordance with the laws of the state of West
Virginia.  The headings and subheadings in this Plan have been inserted for
convenience of reference only and are to be ignored in construction of the
provision of this Plan.  In the construction of this Plan, the masculine shall
include the feminine and singular the plural, wherever appropriate.  The
following terms shall have the meanings set forth opposite such terms:
 
(a)        “Board” means the Board of Directors of the Corporation.
 
(b)        “Business Day” means each Monday, Tuesday, Wednesday, Thursday and
Friday on which the Corporation’s Common Stock is available for purchase or
sale.
 
(c)        “Change of Control” means (a) a report is filed with the Securities
and Exchange Commission (the “SEC”) on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report), each as promulgated pursuant to the
Exchange Act, disclosing that any “person”, as such term is used in Section
13(d) and Section 14(d)(2) of the Exchange Act, other than the company or any
company employee benefit plan, is or has become a beneficial owner, directly or
indirectly, of securities of the Company representing twenty-five percent (25%)
or more of the combined voting power of the Company’s then outstanding
securities; (b) the Company files a report or proxy statement with the SEC
pursuant to the Exchange Act disclosing in response to Item 1 of Form 8-K
thereunder or Item 6(e) of Schedule 14A thereunder that a Change of Control of
the Company has or may have occurred or will or may occur in the future pursuant
to any then-existing contract or transaction; (c) the Company is merged or
consolidated with another corporation and, as a result thereof, securities
representing less than fifty percent (50%) of the combined voting power of the
surviving or resulting corporation’s securities (or of the securities of a
parent corporation in case of a merger in which the surviving or resulting
corporation becomes a wholly owned subsidiary of the parent corporation) are
owned in the aggregate by holders of the Company’s securities immediately prior
to such merger or consolidation; (d) all or substantially all of the assets of
the Company are sold in a single transaction or a series of related transactions
to a single purchaser or a group of affiliated purchasers; or (e) during any
period of twenty-four (24) consecutive months,
 
 
1

--------------------------------------------------------------------------------


 


        individuals who were Directors of the Company at the beginning of such
period cease to constitute at least a majority of the Company’s board unless the
election, or nomination for election by the Company’s shareholders, of more than
one-half of any new Directors of the Company was approved by a vote of at least
two-thirds of the Directors of the Company then still in office who were
Directors of the Company at the beginning of such twenty-four (24) month period,
either actually or by prior operation of this clause (e).  A Change of Control
shall not include any transaction described in the definition of Change of
Control in connection with which the Corporation executes a letter of intent or
similar agreement with another company within one year from the effective date
of the Plan.  The date of a Change of Control shall be deemed to be the date of
the earlier of the date of (i) consummation of the transaction involving the
Change of Control, or (ii) the execution of a definitive agreement by the
Corporation involving a transaction deemed to be a Change of Control
 
(d)        “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
 
(e)        “Committee” means the Committee of the Board appointed by the Board
to administer the Plan as constituted from time to time in accordance with
Section 4(a); provided, however, that if the Committee shall not be in
existence, the term “Committee” shall mean the Board.
 
(f)        “Common Stock” means the common stock ($2.50 par value) of the
Corporation.
 
(g)        “Corporation” means Summit Financial Group, Inc., a West Virginia
banking corporation.
 
(h)        “Date of Grant” means the date on which an option is granted under
the Plan.
 
(i)         “Effective Date” means the date on which the Plan is approved and
adopted by the shareholders of the Corporation.
 
(j)        “Fair Market Value” means (i) if the Common Stock is listed on an
established securities exchange, the value per share shall be based on the
arithmetic mean of its closing prices reported on such exchange at the close of
business for the last five (5) most recent Business Days on which the Common
Stock traded prior to the date of grant; provided however, if the Common Stock
did not trade for five (5) Business Days during the continuous thirty (30) day
period immediately prior to the date of grant, then the Fair Market Value shall
be the arithmetic mean of the closing prices reported on such exchange at the
close of business for the Business Days on which the common stock traded during
said thirty (30) day period or if the Common Stock did not trade during said
thirty (30) day period, then the Fair Market Value shall equal the closing price
reported on such exchange at the close of business on the last trading day
before the date of the grant; (ii) if the Common Stock is not listed on any
United States securities exchange but is traded on any formal over-the-counter
quotation system which reports quotations from more than one broker or dealer in
the United States, the value per share shall be based on the simple average of
the closing prices reported on the last five (5) Business Days on which the
Common Stock traded prior to the date of grant provided however, if the Common
Stock did not trade for five (5) Business Days during a continuous thirty (30)
day period immediately prior to the date of grant, then the Fair Market Value
shall be the arithmetic mean of the closing prices reported on such exchange at
the close of business for the Business Days on which the common stock traded
during said thirty (30) day period or if the Common Stock did not trade during
said thirty (30) day period, then the Fair Market Value shall equal the closing
price reported on such exchange at the close of business on the last trading day
before the date of the grant; or (iii) if the Common Stock
 
 
 
2

--------------------------------------------------------------------------------

 

             is not readily tradable on an established securities exchange, the
value per share shall be based on a reasonable valuation method that conforms to
the requirements of Internal Revenue Code Section 409A. 
 
 
 
 (k)       “Non Qualified Stock Option” means an Option which is not of the type
described in Section 422(b) or 423(b) of the Code.
 
(l)         “Option” means an option to purchase a share or shares of the
Corporation’s par value Common Stock.
 
(m)       “Option Agreement” means the written agreement to be entered into by
the Corporation and the Participant, as provided in Section 6 hereof.
 
(n)        “Participant” means any officer of the Corporation or its
subsidiaries designated by the Committee and approved by the Board to receive a
stock option grant pursuant to this Plan.
 
(o)        “Plan” means this 2009 Officer Stock Option Plan.
 
(p)        “Qualified Stock Option” means an Option which is of the type
described in Section 422(b) of the Code.
 
(q)        “Retirement” shall mean termination of employment by the Participant
(i) at the age of 65 or more, or (ii) after twenty-five years of service with
the Corporation.
 
(r)        “Term” means the period during which a particular Option may be
exercised in accordance with Section 9(b) hereof.
 
(s)        “Vest” or “Vesting” means the date, event, or act prior to which an
Option, in whole or in part, is not exercisable, and as a consequence of which
the Option, in whole or in part, becomes exercisable for the first time.
 
3.             STOCK SUBJECT TO PLAN.  Subject to the provisions of Sections 6,
7, 8 and 9, there shall be reserved for issuance or transfer upon the exercise
of Options to be granted from time to time under the Plan an aggregate of three
hundred and fifty thousand (350,000) shares of Common Stock, which shares may be
in whole or in part, as the Board shall from time to time determine, authorized
and unissued shares of Common Stock, or issued shares of Common Stock which
shall have been reacquired by the Corporation.  If any Option granted under the
Plan shall expire, terminate, or be canceled for any reason without having been
exercised in full, the unpurchased shares subject thereto shall again be
available for the purpose of the Plan.  The maximum aggregate number of shares
that can be issued under the Plan through a Qualified Stock Option is one
hundred thousand (100,000).
 
4.             ADMINISTRATION.
 
(a)        The Plan shall be administered by the Committee.  Actions by the
Committee for purposes of this Plan shall be by not less than a majority of its
members.  Any decision or determination reduced to writing and signed by all
Committee members shall be fully as effective as if it had been made by a
majority vote at a meeting duly called and held.  The Committee shall report all
action taken by it to the Board.
 
(b)        The Committee may delegate to one or more of its members or to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any person to whom it has delegated duties as aforesaid may employ
one or more persons to render advice with respect to any responsibility the
Committee or such person may have under
 
 
3

--------------------------------------------------------------------------------

 

            the Plan. All decisions, determinations, and interpretations of the
Committee shall be final and binding on all Participants under this Plan.
 
(c)        The Board may authorize the Committee to administer the Plan.  In the
event the Board elects to administer the Plan, the Board shall have the power
and authority otherwise delegated to the Committee in the Plan documents and all
acts performed by the Committee under the Plan shall be performed by the Board.
 
(d)        The Committee shall have authority in its discretion, but subject to
the express provisions of the Plan:
 
(1)       to determine Participants to whom Option may be granted;
 
(2)       to determine the time or times when Option may be granted;
 
(3)       to determine the purchase price of the Common Stock covered by each
Option grant (notwithstanding anything in this Plan to the contrary, no Options
shall be granted with a option price of less than Fair Market Value);
 
(4)       to determine the number of shares of Common Stock to be subject to
each Option;
 
(5)       to determine when an Option can be exercised and whether in whole or
in installments as the result of a Vesting schedule triggered by the passage of
time or the attainment of performance goals set by the Committee and approved by
the Board;
 
(6)       to prescribe, amend, or rescind rules and regulations relating to the
Plan;
 
(7)       to determine any other terms and provisions and any related amendments
to the individual Option Agreements, which need not be identical for each
Participant, including such terms and provisions and amendments as shall be
required in the judgment of the Committee to conform to any change in any law or
regulation applicable thereto, and with particular regard to any changes in or
effect of the Code and the regulations thereunder; and
 
(8)       to make all other determinations deemed necessary or advisable for the
administration of the Plan.
 
5.             PARTICIPATION.  Options may be granted to officers employed by
the Corporation or its subsidiaries.  In determining the officers to whom
Options may be granted and the number of shares to be covered by each grant, the
Committee may take into account the nature of the services rendered by the
respective officers, their present and potential contributions to the
Corporation’s success, and such other factors as the Committee in its discretion
shall deem relevant.  Non Qualified Stock Options may be granted to officers who
currently hold Corporate stock or who hold or have held Options under this
Plan.  Qualified Stock Options may be granted to key employees of the
Corporation or its subsidiaries.  The term employees for purposes of
participating in a Qualified Stock Option is defined pursuant to Code Section
3401(c) and the regulations issued thereunder and excludes independent
contractors and directors of the Corporation in their capacity as such.  The
term “ key employees” means employees of Summit or its subsidiaries who hold the
office of vice president or higher.
 
 
4

--------------------------------------------------------------------------------

 

6.             OPTION GRANTS AND LIMITS.
 
(a)           Nothing contained in this Plan or in any resolution adopted or to
be adopted by the Board shall constitute the granting of any Option hereunder. 
The granting of an Option pursuant to the Plan shall take place only when a
written Option Agreement shall have been duly executed and delivered by or on
behalf of the Corporation and the officer (or his or her duly authorized
attorney-in-fact) in whom such Option is to be granted.
 
(b)           During the Participant’s lifetime, any Option granted under this
Plan shall be exercisable only by the Participant or any legally appointed
guardian or legal representative of the Participant, subject to the limitations
of Code Section 422, and the Option shall not be transferable except, in case of
the death of the Participant, by will or the laws of descent and distribution,
nor shall the Option be subject to attachment, execution, or other similar
process.  In the event of (i) any attempt by the Participant to alienate,
assign, pledge, hypothecate, or otherwise dispose of the Option, except as
provided in this Plan, or (ii) the levy of any attachment, execution, or similar
process upon the rights or interests conferred by the Option, the Corporation
may terminate the Option by notice to the Participant and upon such notice the
Option shall become null and void.
 
(c)           Each Option Agreement shall include a Vesting schedule describing
the date, event, or act upon which an Option shall Vest, in whole or in part,
with respect to all or a specified portion of the shares covered by such
Option.  This condition shall not impose upon the Corporation any obligation to
retain the Participant in its employ for any period.
 
(d)           Each Option granted pursuant to the Plan shall be evidenced by an
Option Agreement between the Corporation and the Participant, in such form as
the Committee shall from time to time approve, nonetheless each Option Agreement
shall comply with and be subject to all of the terms and conditions in Sections
6, 7, 8, 9 and 10.
 
(e)           Options shall include Non Qualified Stock Options and Qualified
Stock Options and each Option Agreement shall specifically state the number of
shares of Common Stock to which the Option relates and what type of Option is
being granted whether a Non Qualified Stock Option or Qualified Stock Option.
 
7.             QUALIFIED STOCK OPTIONS.  Notwithstanding any provision of this
Plan to the contrary the following requirements must be met for the issuance and
exercise of a Qualified Stock Option:
 
(a)            Stockholder Approval:  No Qualified Stock Options will be granted
under this Plan unless stockholder approval of the Plan is secured within twelve
(12) months prior to the adoption of the Plan or within the twelve (12) months
following the adoption of the Plan.
 
(b)           Key Employees:  A Qualified Stock Option shall only be granted to
a key employee of the Corporation or its subsidiaries.  The term employees for
purposes of participating in a Qualified Stock Option is defined pursuant to
Code Section 3401(c) and the regulations issued thereunder and excludes
independent contractors and directors of the Corporation in their capacity as
such.  The term key employees means employees of Summit or its subsidiaries who
hold the office of vice president or higher.
 
(c)           Employment Requirement:  A Participant must be an employee of the
corporation or its subsidiaries from the grant of a Qualified Stock Option until
three (3) months prior to the exercise of the Qualified Stock Option.  If a
Participant is terminated due to a permanent and total disability, said
Participant must be an employee of the Corporation or its subsidiaries from the
grant of a Qualified Stock Option until one (1) year prior to the exercise of
the Qualified Stock Option.  An employment relationship will be treated as
 
 
5

--------------------------------------------------------------------------------

 
 
                continuing intact while the Participant is on military leave,
sick leave or other bona fide leave of absence if the period of leave does not
exceed ninety (90) days, or, if longer, the Participant’s right to re-employment
is guaranteed either by statute or by contract.
 
(d)           Ten Year Granting Limit:  Any Qualified Stock Option granted under
this Plan must be granted within ten (10) years of the earlier of (i) the date
the Plan is adopted or (ii) the date the Plan is approved by the stockholders.
 
(e)            Exercise Time Limit:  Any Qualified Stock Option granted under
this Plan must be exercised prior to the expiration of (i) ten (10) years from
the date the option is granted or (ii) five (5) years from the date the option
is granted to an employee who owns at least ten percent (10%) of the
Corporation. 
 
(f)            10% Ownership Limit:  Any Participant at the time a Qualified
Stock Option is granted cannot own stock having more than ten percent (10%) of
the total combined voting power of all classes of stock of the Corporation or
any subsidiary.  This ten percent (10%) stock ownership limit above does not
apply if, at the time the Qualified Stock Option is granted:
 
(1)        the Qualified Stock Option price is at least one hundred and ten
percent (110%) of the stock's Fair Market Value on the date of grant; and ,
 
(2)        the Qualified Stock Option, by its terms, is not exercisable more
than five years after the date granted.
 
(g)           Aggregate $100,000 Limit:  A stock option will not be treated as a
Qualified Stock Option if the aggregate Fair Market Value as of the date of
grant of the stock options exceed one hundred thousand dollars ($100,000) when
first exercisable.  Any Option grant which exceeds this aggregate limit will be
considered a Non Qualified Stock Option. 
 
(h)           Stock Holding Period:  Upon the transfer of stock to the
Participant pursuant to the exercise of a Qualified Stock Option, the
Participant shall not make a disposition of the share of stock so transferred
before the later of the expiration of:
 
(1)        the two (2) year period from the date of grant of the Qualified Stock
Option under which the stock was transferred; or
 
(2)        the one (1) year period from the date of transfer of the share of
stock to the Participant. 
 
If a Participant does not comply with the above stock holding period any such
disposition will be considered a disqualifying disposition pursuant to Code
Section 422 and 421 and the regulations issued thereunder.  
 
The limitation in this Section 7(h) shall not be applicable if during the
required holding period an insolvent Participant transfers stock acquired
through the exercise of a Qualified Stock Option (i) to a trustee, receiver or
other fiduciary, or (ii) for the benefit of creditors, in a bankruptcy or
insolvency proceeding, subject to the limitations of Code Section 422. 
 
(i)            Tandem Qualified Stock Options / Non Qualified Stock Options:  No
tandem Qualified Stock Options / Non Qualified Stock Options will be issued
under this Plan.  A tandem Qualified Stock Option / Non Qualified Stock Option
would occur if both options were to be granted at the same time and where the
exercise of one option affects the right to exercise the other option.
 
 
6

--------------------------------------------------------------------------------

 
 
 
8.             OPTION PRICES.  The Option price to be paid by the Participants
to the Corporation for each share purchased upon the exercise of the Option
shall be not less than the Fair Market Value of the share on the date the Option
is granted.  In no event may an Option be granted under the Plan if the Option
price per share is less than the par value of a share.
 
9.             EXERCISE OF OPTIONS.
 
(a)           A Participant may exercise any Option granted under this Plan with
respect to all or any part of the number of shares then exercisable under the
terms of the written Option Agreement by giving the Committee written notice of
intent to exercise.  The notice of exercise shall specify the number of shares
to be purchased under the Option and the date of exercise.
 
(b)          Each Option granted under the Plan shall be exercisable only during
a Term established by the Committee as set forth in the applicable Option
Agreement. 
 
(c)           Full payment of the option price for the shares purchased shall be
made by the Participant on or before the exercise date specified in the notice
of exercise.  Payment of the purchase price of any shares with respect to which
the Option is being exercised shall be (i) cash, (ii) certified check to the
order of the Corporation, or (iii) shares of Common Stock of the Corporation
valued at the Fair Market Value on such Business Day as the Option or portion
thereof is exercised.
 
(d)          The Corporation shall not be required to deliver certificates for
such shares until full payment of the Option price has been made.  On or as soon
as is practicable after the exercise date specified in the Participant’s notice
and upon full payment of the Option price, the Corporation shall cause to be
delivered to the Participant a certificate or certificates for the shares then
being purchased (out of previously unissued Common Stock or reacquired Common
Stock, as the Corporation may elect).  The exercise of the Option and the
resulting obligation of the Corporation to deliver Common Stock shall, however,
be subject to the condition that the listing, registration, or qualification of
the Option or the shares upon any securities exchange or under any state or
federal law, or the consent, or approval of any governmental regulatory body
shall have been effected or obtained free of any conditions not acceptable to
the Committee.
 
(e)           If the Participant fails to pay for any of the shares specified in
such notice or fails to accept delivery of the shares, his or her right to
purchase such shares may be terminated by the Corporation.  The date specified
in the Participant’s notice as the date of exercise shall be deemed the date of
exercise of the Option, provided that payment in full for the shares to be
purchased upon such exercise shall have been received by such date.
 
(f)           The holder of an Option shall not have any of the rights of a
stockholder with respect to the shares subject to the Option until such shares
shall be issued or transferred to him or her upon the exercise of his or her
Option.
 
10.           TERMINATION, DISABILITY, OR DEATH OF OPTION HOLDER.  The ability
to exercise Options under this Plan shall be conditioned as follows:
 
(a)           Exercise During and After Employment.  Unless otherwise provided
in the terms of an Option, an Option may be exercised by the Participant while
he or she is an employee if it is vested and if he or she has maintained since
the date of the grant of the Option continuous status as an employee. 
 

                In the event of termination of the employment of a Participant
by either the Participant or the Corporation to whom an Option has been granted
under the Plan, other than a
 
 
7

--------------------------------------------------------------------------------

 
 
                termination by reason of Retirement, permanent disability, or
death (all as more fully described below), the Participant may (unless otherwise
provided in his or her Option Agreement) exercise such Vested Options until the
shorter of (i) the expiration of the stated term of the Option; (ii) in the case
of Non Qualified Stock Options for a period of one (1) year from his or her
termination date; or (iii) in the case of Qualified Stock Options for a period
of ninety (90) days from the date of such termination. 
 
(b)           Exercise Upon Retirement.  Unless otherwise provided in the terms
of an Option, if a Participant’s continuous employment shall terminate by reason
of his or her Retirement, at a retirement date authorized by the Committee, from
the Corporation or its subsidiaries, a retired Participant shall be come one
hundred percent (100%) Vested in any Option he or she has been granted under the
Plan as of that date.  A Participant may exercise such Vested Options until the
shorter of (i) the expiration of the stated term of the Option; (ii) in the case
of Non Qualified Stock Options for a period of one (1) year from his or her
retirement date; or (iii) in the case of Qualified Stock Options for a period of
ninety (90) days from the date of such retirement.
 
(c)           Exercise Upon Permanent Disability.  Unless otherwise provided in
the terms of an Option, if a Participant’s continuous employment shall terminate
by reason of a permanent disability (as determined by the Participant
establishing to the Committee his or her disability as defined in Code Section
22(e)(3) of the Code, as amended from time to time), then such Option of the
disabled Participant may be exercised with respect to the number of shares
covered by the Participant’s Option that were Vested immediately prior to that
disability.  Such Option of the permanently disabled Participant may be
exercised during the period the Option would have been exercisable if the
permanently disabled Participant had not been permanently disabled and had
remained in employment.  Notwithstanding the previous sentence, a Qualified
Stock Option must be exercised within one (1) year after a Participant’s
continuous employment is terminated by reason of a permanent disability, after
the expiration of said one (1) year any unexercised Qualified Stock Options will
become null and void.  Notwithstanding any provision in this subsection to the
contrary, no extension to the Term of an Option shall be extended beyond the
original Term of said Option.
 
(d)           Exercise Upon Death.  Unless otherwise provided in the terms of an
Option, if a Participant’s continuous employment shall terminate by reason of
his or her death, then to the extent that the Participant would have been
entitled to exercise the Option immediately prior to his or her death, such
Option of the deceased Participant may be exercised during the period the Option
would have been exercisable if the deceased Participant had not died and had
remained in employment, by the person or persons (including his or her estate)
to whom his or her rights under such Option shall have passed by will or by laws
of descent and distribution.  Notwithstanding the previous sentence, a
Participant must be an employee of the Corporation or its subsidiaries (i) at
the time of the Participant’s death or (ii) within three (3) months of the
Participant’s death to entitle the person or persons (including his or her
estate) to whom his or her rights under such Qualified Stock Option shall have
passed by will or by laws of descent and distribution to exercise said Qualified
Stock Option.  The stock holding requirement as provided in Section 7(h) is not
applicable upon the death of a Participant.
 
11.           ADJUSTMENTS.
 
(a)           In the event that the outstanding shares of Common Stock are
hereafter increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of the Corporation or of another
corporation, by reason of a recapitalization, reclassification, stock split-up,
combination of shares or dividend or other distribution
 
 
8

--------------------------------------------------------------------------------

 
 
                payable in capital stock, appropriate adjustment shall be made
by the Committee in the number and kind of shares for which Options may be
granted under the Plan.  In addition, the Committee shall make appropriate
adjustment in the number and kind of shares as to which outstanding Options, or
portions thereof then unexercised, shall be exercisable, to the end that the
proportionate interest of the holder of the Option shall, to the extent
practicable, be maintained as before the occurrence of such event.  Such
adjustment in outstanding Options shall be made without change in the total
price applicable to the unexercised portion of the Option but with a
corresponding adjustment in the Option price per share.  All provided however,
that all such adjustments made in respect of each Qualified Stock Option shall
be accomplished so that such Qualified Stock Option shall continue to be an
incentive stock option within the meaning of Code Section 422.  However, in no
event shall this Subsection 11(a) be construed to permit a modification
(including a replacement) of an Option if such modification either: (i) would
result in accelerated recognition of income or imposition of additional tax
under Code Section 409A; or (ii) would cause the Option subject to the
modification (or cause a replacement Option) to be subject to Code Section 409A;
and provided, further, that, with respect to Incentive Stock Options, such
adjustment shall be made in accordance with Code Section 424(h).
 
(b)           In the event of a Change of Control, any Option under the Plan
shall terminate as of a date to be fixed by the Committee, provided that not
less than ninety (90) days’ written notice of the date so fixed shall be given
to each Participant, and each such Participant shall have the right during such
period to exercise any of his or her Options as to all or any part of the shares
covered thereby including shares as to which such Options would not otherwise be
exercisable by reason of any insufficient lapse of time.  Notwithstanding any
provision in this Plan to the contrary, no extension of the Term of an Option
shall be granted under any circumstances under this Plan; consequently if the
prohibition on Term extensions and the expiration date of the original Term of
an Option would cause the above required ninety (90) day written notice period
to be violated, said notice period will be shortened appropriately to ensure
that the original Term of any Option is not extended. 
 
(c)           Adjustment and determinations under this Section 11 shall be made
by the Committee, whose decisions as to what adjustments or determinations shall
be made, and the extent thereof, shall be final, binding, and conclusive.
 
12.           CHANGE OF CONTROL.  Notwithstanding any other Plan provisions or
grant term, in the event of a Change of Control, all Options granted hereunder
shall become Vested and exercisable regardless of the number of years that have
passed since the Date of Grant and regardless of any vesting provisions in the
Option Agreements.  Notwithstanding any provision in this Section to the
contrary, no extension to the Term of an Option shall be extended beyond the
original Term of said Option.
 
13.           AMENDMENT AND TERMINATION.  Unless the Plan shall theretofore have
been terminated as hereinafter provided, no Option shall be granted thereunder
after the tenth (10th) anniversary of the Effective Date.  All other Plan
provisions shall remain in effect with respect to Options granted prior to the
tenth (10th) anniversary of the Effective Date.  The Board may terminate the
Plan or make such modifications or amendments thereof as it shall deem
advisable, or to conform to any change in any law or regulation applicable
thereto, including without limitation (a) increasing the maximum number of
shares to which Options may be granted under the Plan, subject to shareholder
approval and the limitations applicable to issuance of Qualified Stock Options
or Non Qualified Stock Options; (b) changing the class of employees eligible to
be granted Non Qualified Stock Options, subject to shareholder approval and the
limitations
 
 
9

--------------------------------------------------------------------------------

 

                applicable to issuance of Qualified Stock Options or Non
Qualified Stock Options; (c) increasing the periods during which Non Qualified
Stock Options may be granted, subject to the limitations applicable to issuance
of Qualified Stock Options or Non Qualified Stock Options; or (d) providing for
the administration of the Plan in a manner which may avoid, without the consent
of the Participant to whom any Option shall theretofore have been granted,
adversely affecting the rights of such Participant under such grant.  All
provided that (i) no such amendment or modification shall be effective if it
would cause this Plan to violate Code Sections 409A and 422 and the regulations
and guidance thereunder and consequently cause this Plan to be subject to 409A
or cause any Qualified Stock Option issued hereunder to be treated as a Non
Qualified Stock Option.
 
14.           RESTRICTIONS ON ISSUING SHARES.  The transfer of a share of Common
Stock upon the exercise of each Option shall be subject to the condition that if
at any time the Corporation shall determine in its discretion that the
satisfaction of withholding tax or other withholding liabilities, or that the
listing, registration or qualification of any shares otherwise deliverable upon
any securities exchange or under any state or federal law, or that the consent
or approval of such regulatory body, is necessary or desirable as a condition,
of, or in connection with, such transfer of shares pursuant thereto, then in any
such event, such transfer shall not be effective unless such withholding,
listing, registration, qualification, consent, or approval shall have been
effected or obtained under conditions acceptable to the Corporation.
 
15.           USE OF PROCEEDS.  The proceeds received from the sale of Common
Stock pursuant to the exercise of Options granted under the Plan shall be added
to the Corporation’s general funds and used for general corporate purposes.
 
16.           INDEMNIFICATION OF COMMITTEE.  In addition to such other rights of
indemnification as they may have as members of the Board or as members of the
Committee, the members of the Committee shall be indemnified by the Corporation
against all costs and expenses reasonably incurred by them in connection with
any action, suit, or proceeding to which they or any of them may a be party by
reason of any action taken or failure to act under or in connection with the
Plan, or any Option and against all amounts paid by them in settlement thereof
(provided such settlement is approved by legal counsel selected by the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit, or proceeding, except a judgment based upon a finding of bad faith.  Upon
the institution of any such action, suit, or proceeding, a Committee member
shall notify the Corporation in writing, giving an opportunity, at its own
expense, to handle and defend the same before such Committee member undertakes
to handle it on his or her own behalf.
 
17.           EFFECTIVENESS OF THE PLAN.  The Plan shall become effective as of
the Effective Date. 
 
18.           MISCELLANEOUS.
 
(a)           Employment Not Affected.  Neither the granting of an Option nor
its exercise shall be construed as granting to the Participant any right with
respect to continuance of his or her employment with the Corporation or its
subsidiaries.  Except as may otherwise be limited by a written agreement between
the Corporation or its subsidiaries and the Participant, the right of the
Corporation or its subsidiaries to terminate at will the Participant’s
employment with it at any time (whether by dismissal, discharge, retirement, or
otherwise) is specifically reserved by the Corporation or its subsidiaries as
the employer or on behalf of the employer (whichever the case may be) and
acknowledged by the Participant.
 
(b)           Binding on Successors and Assigns.  This Plan shall be binding on
the Corporation, its successors and assigns.
 

(c)           Notice.  Any notice to the Corporation provided for in this
instrument shall be addressed to it in care of its President at its principal
office in West Virginia, and any notice to the
 
 
10

--------------------------------------------------------------------------------

 
 
                Participant shall be addressed to the Participant at the current
address shown on the payroll records of the Corporation.  Any notice shall be
deemed to be duly given if and when properly addressed and posed by registered
or certified mail, postage prepaid.
 
(d)           Construction.  If any provision of the Plan or any Option
Agreement is held to be illegal or void, such illegality or invalidity shall not
affect the remaining provisions of the Plan or Option Agreement, but shall be
fully severable, and the Plan or Option Agreement shall be construed and
enforced as if said illegal or invalid provisions had never been inserted
herein.  For all purposes of the Plan, where the context permits, the singular
shall include the plural, and the plural shall include the singular.  Headings
of Articles and Sections herein are inserted only for convenience of reference
and are not to be considered in the construction of the Plan.  The laws of the
State of West Virginia shall govern, control and determine all questions of law
arising with respect to the Plan and the interpretation and validity of its
respective provisions.
 
19.            INTERPRETATION.
 
(a)          The terms of this Plan concerning the issue of Qualified Stock
Options are subject to all present and future regulations and rulings of the
Secretary of the Treasury or his or her delegate relating to the qualification
of incentive stock options under Code Section 422.  If any provision of the Plan
applicable to Qualified Stock Options conflicts with any such regulation or
ruling, then that provision of the Plan shall be void and of no effect and such
regulation or ruling shall be deemed to be a part of this Plan as if originally
a part hereof.
 
(b)          The terms of this Plan concerning the issue of Non-qualified Stock
Options are subject to all present and future regulations and rulings of the
Secretary of the Treasury or his or her delegate relating thereto, including
without limitation, the provisions of § 409A of the Code.  If any provision of
the Plan applicable to Non-qualified Stock Options conflicts with any such
regulation or ruling, then that provision of the Plan shall be void and of no
effect and such regulation or ruling shall be deemed to be a part of this Plan
as if originally a part hereof.
 
 
 
                                        SUMMIT FINANCIAL GROUP, INC.
 
 
 
                                         By: /s/ H. Charles Maddy, III
                                              H. Charles Maddy, III
                                                  President
 
 
 
 
 
Attest:  /s/ Teresa Ely
       Teresa Ely
Title:     Assistant Secretary
 
 
 
11

--------------------------------------------------------------------------------

 